August 15, 1918. The opinion of the Court was delivered by
This is an appeal from an order refusing a motion to set aside an attachment, on the ground that the written undertaking required by the statute was not signed by the plaintiff, but only by another party as surety, before the warrant was issued.
There were no facts showing that the principle announced in the following cases is not applicable to the cause under consideration: Bank v. Stelling, 31 S.C. 360, 9 S.E. 1028;Wagener v. Booker, 31 S.C. 375, 9 S.E. 1055; Booker v.Smith, 38 S.C. 228, 16 S.E. 774; Hampton v. Bogan,55 S.C. 547, 33 S.E. 581.
   Reversed. *Page 156